UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 200A Executive DriveEdgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1.Schedule of Investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 99.39% CLOSED-END FUNDS - 46.16% CONVERTIBLE SECURITIES - 0.80% Advent Claymore Global Convertible Securities and Income Fund II $ AllianzGI Equity & Convertible Income Fund CORE - 2.40% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund General American Investors Company, Inc. Royce Micro-Cap Trust, Inc. Tri-Continental Corporation Zweig Fund, Inc. (The) CORPORATE DEBT INVESTMENT GRADE-LEVERAGED - 2.04% Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund CORPORATE DEBTINVESTMENT GRADE-RATED - 0.97% Cutwater Select Income Fund Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund Morgan Stanley Income Securities Inc. Transamerica Income Shares, Inc. DEVELOPED MARKET - 0.75% Aberdeen Israel Fund, Inc. New Germany Fund, Inc. (The) Singapore Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS - 2.85% Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. Central Europe and Russia Fund, Inc. (The) India Fund, Inc. (The) Morgan Stanley India Investment Fund, Inc. * Templeton Dragon Fund, Inc Templeton Russia and East European Fund, Inc. EMERGING MARKETS DEBT - 0.41% Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. FLEXIBLE INCOME - 0.99% Putnam Master Intermediate Income Trust Putnam Premier Income Trust GENERAL & INSURED LEVERAGED - 2.35% Invesco Value Municipal Income Trust Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value Nuveen Dividend Advantage Municipal Income Fund $ Nuveen Premier Municipal Opportunity Fund, Inc. Nuveen Quality Income Municipal Fund, Inc. GENERAL BOND - 0.55% Nuveen Build America Bond Opportunity Fund GLOBAL - 4.81% AllianzGI Global Equity & Convertible Income Fund Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Delaware Enhanced Global Dividend and Income Fund First Trust Active Dividend Income Fund GDL Fund (The) Lazard World Dividend & Income Fund, Inc. Nuveen Global Value Opportunities Fund GLOBAL INCOME - 1.16% Nuveen Multi-Currency Short-Term Government Income Fund HIGH CURRENT YIELD (LEVERAGED) - 2.43% DWS High Income Opportunities Fund, Inc. First Trust Strategic High Income Fund II Neuberger Berman High Yield Strategies Fund Inc. HIGH YIELD - 0.55% First Trust High Income Long/Short Fund INCOME & PREFERRED STOCK - 1.25% John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) OPTION ARBITRAGE/OPTIONS STRATEGIES - 17.28% AllianzGI International & Premium Strategy Fund AllianzGI NFJ Dividend, Interest & Premium Strategy Fund BlackRock Enhanced Capital & Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund ING Global Equity Dividend and Premium Opportunity Fund Madison Strategic Sector Premium Fund See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value PACIFIC EX JAPAN - 0.28% Taiwan Fund, Inc. * $ Thai Fund, Inc. (The) REAL ESTATE - 0.13% Neuberger Berman Real Estate Securities Income Fund Inc. SECTOR EQUITY - 4.16% BlackRock EcoSolutions Investment Trust BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust BlackRock Utility and Infrastructure Trust ING Risk Managed Natural Resources Fund Petroleum & Resources Corporation Reaves Utility Income Fund TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 5.57% CBS Corporation - Class B Comcast Corporation - Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Companies, Inc. News Corporation - Class B NIKE, Inc. - Class B Omnicom Group Inc. Starbucks Corporation Target Corporation Time Warner Cable Inc. Time Warner Inc. TJX Companies, Inc. (The) Viacom Inc. - Class B Walt Disney Company (The) CONSUMER STAPLES - 5.81% Altria Group, Inc. Coca-Cola Company (The) Colgate-Palmolive Company Costco Wholesale Corporation CVS Caremark Corporation Kimberly-Clark Corporation Philip Morris International, Inc. Wal-Mart Stores, Inc. ENERGY - 6.27% Chevron Corporation Cameron International Corporation * ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value Marathon Oil Corporation $ Phillips 66 Schlumberger Limited Valero Energy Corporation WPX Energy, Inc. * FINANCIALS - 8.98% AFLAC, Inc. Allstate Corporation (The) American Express Company Ameriprise Financial, Inc. Aon plc BB&T Corporation Berkshire Hathaway Inc. - Class B * BlackRock, Inc. - Class A Capital One Financial Corporation Discover Financial Services Fifth Third Bancorp Franklin Resources, Inc. JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Public Storage State Street Corporation SunTrust Banks, Inc. T. Rowe Price Group, Inc. U.S. Bancorp Wells Fargo & Company Weyerhaeuser Company HEALTH CARE - 6.48% Abbott Laboratories AbbVie Inc. Allergan, Inc. Amgen Inc. Biogen Idec Inc. * Bristol-Myers Squibb Company Cardinal Health, Inc. Celgene Corporation * Cigna Corporation Covidien plc Intuitive Surgical, Inc. * Johnson & Johnson McKesson Corporation Merck & Company, Inc. INDUSTRIALS - 5.23% 3M Company Deere & Company Dover Corporation Emerson Electric Company See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value General Electric Company $ Honeywell International Inc. Illinois Tool Works, Inc. Lockheed Martin Corporation Precision Castparts Corporation Union Pacific Corporation United Technologies Corporation INFORMATION TECHNOLOGY - 10.41% Apple Inc. Automatic Data Processing, Inc. Cognizant Technology Solutions Corporation - Class A * eBay Inc. * Google Inc. - Class A * International Business Machines Corporation Intuit Inc. MasterCard Incorporated - Class A Microsoft Corporation Oracle Corporation QUALCOMM Incorporated Visa Inc. - Class A Yahoo! Inc. * MATERIALS - 1.37% Air Products & Chemicals, Inc. Dow Chemical Company (The) Ecolab Inc. International Paper Company Monsanto Company PPG Industries, Inc. TELECOMMUNICATION SERVICES - 1.57% AT&T, Inc. Verizon Communications, Inc. UTILITIES - 1.54% Consolidated Edison, Inc. Duke Energy Corporation NextEra Energy, Inc. Public Service Enterprises Group, Inc. Southern Company (The) Xcel Energy Inc. TOTAL EQUITY SECURITIES (cost - $90,777,793) SHORT-TERM INVESTMENTS - 1.27% MONEY MARKET FUNDS - 1.27% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $1,382,535) TOTAL INVESTMENTS - 100.66% (cost - $92,160,328) See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Concluded) Description No. of Shares Value LIABILITIES IN EXCESS OF OTHER ASSETS- (0.66)% $ ) NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2013. See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. NOTES TO SCHEDULE OF INVESTMENTS MARCH 31, 2013 (UNAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of March31, 2013: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
